Citation Nr: 1822865	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-17 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability. 

2.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Anderson, Counsel




INTRODUCTION


The Veteran had active military service from January 1977 to February 1977.  

This claim comes to the Board of Veterans' Appeals (Board) from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issue of an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An un-appealed April 2008 rating decision denied service connection for an acquired psychiatric disability.  

2.  Since the April 2008 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for an acquired psychiatric disorder which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has been received.  


CONCLUSIONS OF LAW

1.  An un-appealed April 2008 rating decision denying service connection for an acquired psychiatric disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2017).  

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for an acquired psychiatric disorder; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a claim for service connection for an acquired psychiatric disability that was previously denied by the RO.  New and material evidence has been received and reopening is warranted.  

In December 2007, the Veteran filed a claim for service connection for an acquired psychiatric disability.  The claim was denied in an April 2008 rating decision because of a lack of a nexus to service.  The Veteran was provided notice of the adverse decision and of his procedural and appellant rights in an April 2008 letter.  He did not submit a timely substantive appeal or new and material evidence within one year.  The April 2008 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The evidence received since the April 2008 rating decision includes VA treatment notes, an RO hearing, statement from the Veteran and private treatment records.  By law, the newly-submitted evidence is presumed credible for the limited purpose of determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).
When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The law holds that 38 C.F.R. § 3.156 (a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

When presumed credible for the limited purpose of determining whether the claim should be reopened, the VA treatment notes, the statements from the Veteran, the hearing transcript and the private treatment notes are new and material as this evidence was not previously of record and it addresses the grounds of the prior final denial and raises a reasonable possibility of substantiating the claims of service connection for an acquired psychiatric disability.  

Reopening the Veteran's claims of service connection for an acquired psychiatric disability is warranted.  38 C.F.R. § 3.156.

The claim will be remanded for an additional medical examination and opinion.


ORDER

The claim of service connection for an acquired psychiatric disability is reopened, the appeal is granted to this extent only.


REMAND

The Veteran has applied for entitlement to service connection for acquired psychiatric disability.  Specifically, the Veteran claims that he developed an acquired psychiatric disorder due to his active military service.  After careful review of the evidence of record, the Board finds that remand for a medical opinion is necessary because the Veteran has not been afforded an examination to determine the etiology of his disability.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (c)(4) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any current acquired psychiatric disability.  

The claims file, including this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current psychiatric diagnosis.  After providing a current diagnosis, the examiner should address the following: 

Whether it is at least as likely as not (i.e., probability of at least 50 percent) that any currently diagnosed acquired psychiatric disorder is etiologically related to the Veteran's active military service.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


